Exhibit 10.1
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
 
MEDICAL SUPPLY MANUFACTURING AGREEMENT
 
THIS MEDICAL SUPPLY MANUFACTURING AGREEMENT (this “Agreement”) is made and
entered into as of 14 July 2010 between (i) MedPro Safety Products, Inc., a
Nevada corporation (“MedPro”), and Greiner Bio-One GmbH, an Austrian company
(“GBO”).
 
WHEREAS, MedPro owns the following intellectual property rights:
 
VACUETTE® PREMIUM Safety Needle System (the “Tube-Activated Product” and the
“Skin-Activated Product”). The Tube-Activated Product and the Skin-Activated
Product are referred to hereinafter as the “Holder Product”, and
 
VACUETTE® PREMIUM Safety Blood Collection Set (PSBC) hereinafter referred to as
the “Wing Product”, and
 
Collectively the Holder Product and the Wing Product are herein referred to as
the “Products”.
 
WHEREAS, MedPro wishes to grant, and GBO wishes to accept, the right to
manufacture and distribute the Products, all in accordance with the terms and
conditions of this Agreement.
 
WHEREAS, MedPro and GBO are parties to two agreements, titled ‘Medical Supply
Manufacturing Agreement’ and dated as of July 15th, 2008 and wish to terminate
such agreements and supersede and replace them with this consolidated and single
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, MedPro and GBO agree as follows:
 
ARTICLE 1 -TERM AND PROCEDURES
 
1.1              Medical Supply Manufacturing Agreement.  The two Medical Supply
Manufacturing Agreements for the products covered by this Agreement are hereby
terminated effective as of the date first set forth above, shall be of no
further force or effect whatsoever, and are replaced and superseded in their
entirety by this Agreement.
 
1.2             Exclusive Rights.  During the Term (as hereafter defined), GBO
and its affiliates will have the exclusive right to manufacture, market, and
distribute the Products.  Notwithstanding any other provision hereof, MedPro
shall remain the sole owner of all intellectual property rights related to the
Products, and GBO shall not be deemed to have been granted hereby any rights in
such intellectual property, except for the limited right to manufacture and sell
the Product during the Term as set forth herein.
 
1.3              Term.
 
(a)          The term of this Agreement (the “Term”) shall be the period
commencing on the date of this Agreement and, unless sooner terminated in
accordance herewith, ending on the date that is six (6) years from the date of
initial commercial manufacturing of any of the Products by GBO in accordance
with this Agreement (the “Initial Production Date”).  The Term may be extended
by GBO for a seventh year in the circumstances set forth in section 2.2(e).
 

--------------------------------------------------------------------------------


 
(b)          This Term may be extended by mutual agreement of the parties, on
such terms and conditions (including duration, minimum production, royalties,
etc.) as may be agreed upon by the parties.  Discussions regarding any possible
extension of the Term shall begin on or prior to the [*]  anniversary of the
Initial Production Date.  If the parties are unable to agree upon terms and
conditions for extending the Term within one hundred eighty (180) days after
such [*] anniversary, then MedPro will offer GBO the option to extend the Term
for a period of [*]  years after the initial Term, at the Production Royalty (as
hereafter defined) in effect at the end of the initial Term, with a maximum
annual Minimum Annual Production (as hereafter defined) to be increased [*]  in
each year.  For purposes of clarification, the maximum annual Minimum Annual
Production would be increased [*]  over that year in the first year of the
extended Term, and an additional [*] in each year of the extended Term
thereafter.  If GBO does not accept this offer within thirty (30) days after
notice thereof by MedPro, the Term will not be extended and will expire at the
end of the original Term.
 
(c)          When the Term expires or is terminated for any reason whatsoever,
MedPro shall have the option to purchase any or all Production equipment (as
hereafter defined) from GBO at the greater of GBO’s depreciated book value or
fair market value.  MedPro shall exercise such option by delivering written
notice thereof to GBO within thirty (30) days after expiration or termination of
the Term.
 
1.4              Product Development.  The parties hereto agree to abide in good
faith by the following development schedule:
 
(a)          GBO has paid MedPro an aggregate amount of USD1,350,000 for the
initial product design (the “Program Fee”) for the Holder Product.  The payment
of USD1,350,000 has been earned with delivery of the initial design plan, by 1
October 2008.  GBO has paid MedPro an aggregate amount of USD1,000,000 for the
initial product design (the “Program Fee”) for the Wing Product.  The payment of
USD1,000,000 has been earned with delivery of the initial design plan by 1
October 2008.
 
(b)          The [*] will be marketed first, and may be followed by the [*],
which will be marketed at the time designated solely by GBO.  For the purposes
of this Agreement, the Initial Production Date shall be defined as fourth
quarter of 2010 based upon the calendar year.
 
(c)          MedPro has provided the initial design of the Wing Product to GBO
in accordance with the terms of the prior agreement between the parties.  It is
the financial responsibility of MedPro to fully validate the initial device
design and to secure all regulatory approvals necessary to the marketing of the
product.  It is understood that GBO may want to modify the initial device design
prior to high volume production and Commercialization.  MedPro will maintain
design control as provided for in the current regulatory protocols and in
accordance with the quality contracts attached as Exhibits to this Agreement,
unless modified in the future within the terms of the Agreement.  MedPro
reserves the right to request reimbursement for future validation expenses
related to modifications requested by GBO if MedPro estimates that these
expenses are significant.  MedPro will notify GBO of proposed expenditure in
advance of incurring those items, whenever possible.   GBO and MedPro will
endeavor to work under the principle of fairness in this regard.
 
2 | Page

--------------------------------------------------------------------------------


 
(d)           For the Wing Product,   GBO will complete, install, and validate
the Production Line at a mutually acceptable date.  This Production Line will
include presses, molds, automation, packaging, and engineering.  MedPro is
financially responsible to fully validate the physical venous access device,
defined as from the distal end up to and including the winged adapter.  MedPro
will continue to assist GBO in the development and validation of accessories for
the device.
 
(e)           The Initial Production Date of the [*] will be 1 October 2010, and
the target date for the initial production of the Wing Product is [*].  All
future post commercialization Product modifications not related to Product
design failures will be requested by GBO and reviewed by MedPro.  It is
understood by both parties that future costs of design modifications not related
to design failures will be the primary responsibility of GBO.
 
(f)           If MedPro has not secured the regulatory approvals necessary to
the marketing of the Wing Product by [*], then MedPro will pay GBO liquidated
damages in the amount of USD[*] on [*], and on the first day of each succeeding
calendar quarter through [*] until regulatory approvals have been
secured.  Thereafter, should regulatory approvals still not be secured, MedPro
will pay GBO liquidated damages of $[*] per quarter during Year 2, $[*] per
quarter for Year 3, $[*] per quarter for year 4 and $[*] per quarter for Year 5,
until the regulatory approvals have been secured.  MedPro will retain the
obligation to make any such payments of liquidated damages if MedPro assigns its
rights to receive production royalty payments to a separate subsidiary for
financing purposes.
 
(g)           Any future Product modifications requested by GBO after the
Initial Production Date will be submitted to MedPro for review in advance. 
MedPro’s review shall include compliance with MedPro design control protocol and
any patentability review as MedPro may deem appropriate, based upon the nature
of each modification contemplated.  All future Product modifications will be
completed within the terms of the quality system requirements as provided for in
this Agreement.
 
1.5           Quality Specifications.  Both parties agree that all requirements
to this Agreement shall be made in compliance with each party’s Quality System,
and all related procedures and policies.  This shall include all stipulated
requirements for compliance with the US Food and Drug Administration (“FDA”),
including QSR requirements, and CE registration, including the Medical Device
Directive (“MDD”).  The parties agree to cooperate with each other’s Quality
protocols as necessary, and to deal with Quality control matters that arise in
accordance with the following documents:
 
(a)    Quality System Considerations.    
 
(b)    CE Contract. 
 
(c)    Matrix of Responsibilities.  
 
(d)    Product Description(s).  
 
These documents may be mutually modified from time to time, and in writing, by
both parties.
 
ARTICLE 2 -PRODUCT MANUFACTURING AND ROYALTY
 
2.1           Product Manufacturing.  During each calendar quarter of the Term,
commencing on the Initial Production Date, GBO agrees to manufacture the Holder
Product and Wing Product, in the following minimum amounts collectively (an
aggregate of [*] units of the Products over the Term) as indicated in each of
the following calendar quarters of the Term commencing on the Initial Production
Date (the “Minimum Quarterly Production”):
 
 
3 | Page

--------------------------------------------------------------------------------



 
 
Year  /   Quarter
Minimum Quarterly Production
[*]
[*]
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
As used in this Agreement, a “unit” means one single item of the either the
Holder Product or the Wing Product.
 
2.2              Production Royalty.
 
(a)          The Production Royalty to be paid to MedPro by GBO for all Products
is USD[*] per unit.
 
(b)          The amount of the quarterly Production Royalty payable each quarter
shall be based upon a number of Product units equal to the greater of the
Minimum Quarterly Volume for the quarter, or actual Product unit sales for the
quarter.  Until such time as GBO has paid the Production Royalty on [*] Product
units, the amount of the minimum quarterly Production Royalty owed by GBO for
any quarter shall be reduced by the amount that the total of the quarterly
Production Royalties actually paid by GBO for all preceding quarters exceeds the
amount of (i) the sum of the Minimum Quarterly Volume for all preceding quarters
(ii) multiplied by the Production Royalty per unit.  After GBO has paid the
Production Royalty on [*] Product units, the amount of the quarterly Production
Royalty payable by GBO shall be actual Product unit sales for the quarter
multiplied by the Production Royalty per unit.
 
(c)          Within 15 days after the end of each month, GBO will provide to
MedPro a monthly summary of total unit sales of each of the Tube-Activated
Product, the Skin-Activated Product and the Wing Product.
 
4 | Page

--------------------------------------------------------------------------------


 
(d)          GBO shall pay each quarterly Production Royalty payment to MedPro
no later than 15 days following the end of the preceding calendar quarter.
 
(e)          If the sum of the Minimum Quarterly Volume amounts for Years 1
through 6 exceeds the total number of Product units sold by GBO during Years 1
through 6 (the “Sales Shortfall”), then during the 7th year following the
Initial Production Date, GBO shall have the right to manufacture a number of
units equal to the Sales Shortfall for which no Production Royalty shall be
payable under Section 2.2(a). This provision shall not affect GBO’s obligation
to pay the Production Royalty to MedPro during Years 1 through 6.
 
2.3              Late Payment.  In the event of late payment to MedPro by GBO,
MedPro shall be entitled to interest in the amount two percent (2%) of the
Production Royalties due, per month from the day after the date payment was
first due through the date when payment is received.
 
2.4              Marketing.
 
(a)          In consideration of the substantial capital expenditures by Greiner
to complete, install, and validate production lines for the Holder and Wing
Products, MedPro agrees to contribute toward anticipated costs for marketing of
the Products.  MedPro shall make a quarterly contribution payment to Greiner in
an amount equal to USD[*].   MedPro agrees to make its payment no later than the
30th day following the end of each calendar quarter.  MedPro will direct its
payment to the appropriate Greiner subsidiary producing the Products, as
directed by Greiner.  MedPro will retain the obligation to make payments for
marketing expenses under this agreement (i) if MedPro assigns its rights to
receive production royalty payments to a separate subsidiary for financing
purposes, and (ii) for any month in which MedPro must pay liquidated damages to
GBO as provided in section 1.4(f).
 
(b)          Following the marketing and sales of the Products by Greiner, which
will initiate on October 1 2010, Greiner and/or MedPro shall have the right to
request a renegotiation of the marketing contribution if unforeseen market
conditions have had a material impact on the project.  This may include both
lower than expected market demand, significantly increased production costs, or
significantly higher market demand.  There is no obligation on the part of
either party to accept suggested modifications to the market contribution.  Both
parties agree to negotiate in good faith regarding this issue.
 


ARTICLE 3 -MEDPRO REPRESENTATIONS AND WARRANTIES
 
MedPro hereby represents and warrants as follows:


3.1              Corporate Power. Each of MedPro is duly organized and validly
existing under the laws of its applicable jurisdiction in the United States and
has full corporate or limited liability company power and authority to enter
into this Agreement and to carry out the provisions hereof.
 
3.2              Due Authorization. MedPro is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.
 
3.3              Binding Agreement. This Agreement is a legal and valid
obligation binding upon MedPro and is enforceable in accordance with its
terms.  The execution, delivery and performance of this Agreement by MedPro does
not conflict with any agreement, instrument or understanding, oral and written,
to which it is a party or by which it may be bound, nor violate any applicable
laws of any court, governmental body or administrative or their agency having
authority over it (“Applicable Laws”).
 
5 | Page

--------------------------------------------------------------------------------


 
ARTICLE 4 -REPRESENTATIONS AND WARRANTIES OF GBO
 
GBO hereby represents and warrants as follows:
 
4.1              Corporate Power. GBO is duly organized and validly existing
under the laws of Austria has full corporate power and authority to enter into
the Agreement and to carry out the provisions hereof.
 
4.2              Due Authorization. GBO is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder.
 
4.3              Binding Agreement. This Agreement is a legal and valid
obligation binding upon GBO and is enforceable in accordance with its
terms.  The execution, delivery and performance of this Agreement by GBO does
not conflict with any agreement, instrument or understanding, oral and written,
to which it is a party or by which it may be bound, nor violate any Applicable
Laws of any court, governmental body or administrative or their agency having
authority over it.
 
ARTICLE 5 - DEFAULT
 
5.1              Events of Default.  Unless excused by the other party’s failure
to perform, the occurrence of one or more of the following events with respect
to a party (the “Defaulting Party”) shall constitute an “Event of Default”:
 
(a)          Any default in payment due under this Agreement from such party,
which default is not remedied within ten (10) days after receipt of written
notice thereof from the other party;
 
(b)          The failure of such party to perform any of its material
obligations under this Agreement (other than a payment default), which failure
is not remedied within thirty (30) days after receipt of written notice thereof
from the other party; provided, however, that if such failure cannot reasonably
and with due diligence be remedied within thirty (30) days, it shall constitute
an Event of Default only if the responsible party has not remedied such failure
within an additional thirty (30) days after expiration of the initial thirty
(30) day period, and the responsible party is not attempting to remedy such
failure reasonably, in good faith, and with due diligence;
 
(c)          Any representation or warranty made by such party hereunder proves
to have been false or misleading in any material respect at the time made; or
 
(d)          Such party files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or any answer seeking
or acquiescing in any reorganization, arrangement, composition, adjustment,
liquidation, dissolution, or similar relief for itself under any then current
federal, state, foreign, or other bankruptcy statute, law, or regulation for the
relief of debtors, or seeks, consents to, or acquiesces in the appointment of
any trustee, receiver, or liquidator of such party, or makes any general
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they come due; provided, however, that with respect
to MedPro, none of the events listed in this section 5.1(d) shall be an Event of
Default so long as MedPro continues to perform all of its material obligations
under this Agreement.
 
6 | Page

--------------------------------------------------------------------------------


 
5.2              Remedies in the Event of Default.  Upon the occurrence, and
during the continuance of an Event of Default, the non-Defaulting Party may, by
written notice to the Defaulting Party, terminate this Agreement.
 
ARTICLE 6 - NOTICES
 
6.1              Notices.  All notices required or permitted to be given
hereunder shall be sent by facsimile transmission or by certified mail, return
receipt requested, postage pre-paid, and addressed to:
 
If to MedPro:


MedPro Safety Products, Inc.
Attention:  Walter Weller, President and COO
817 Winchester Road, Suite 200
Lexington, Kentucky 40505
Facsimile:  859-225-5347
 
If to GBO:
 
Greiner Bio-One GmbH
Attention:  Franz Konrad, President and CEO
Bad Haller Straße 32
A-4550 Kremsmünster   Austria
Facsimile:  +43 (0) 7583 6318


or to such other person or address as such party may have specified in a notice
duly given as provided herein.  Such notice shall be deemed to have been given
as of the date of transmission or delivery, as the case may be.
 
ARTICLE 7 - RISK OF LIABILITY
 
7.1              Liability for Products.  Upon installation and joint validation
of the Production Line at GBO, GBO shall be solely responsible for all Product
defects and other liabilities and claims arising from or in any way related to
GBO’s manufacturing or sale of the Products.  MedPro shall be solely responsible
for all Product defects associated with the design of the Products. MedPro shall
also be solely responsible for all Product defects and other liabilities and
claims arising from or in any way related to MedPro’s manufacturing of the
Products.  Product defects shall be addressed in compliance with MedPro and GBO
regulatory and quality requirements as contemplated in this Agreement.  Product
costs and resultant resolution associated with defects shall be the
responsibility of the appropriate party as defined in this Agreement.  MEDPRO
HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES WITH RESPECT TO THE PRODUCT,
INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.
 
7.2              Indemnification by MedPro.  MedPro shall indemnify and save
harmless GBO, its officers, directors, shareholders, employees, agents,
affiliates, and representatives, with respect to any damages they may incur,
including reasonable legal fees, as a result of any breach of this Agreement by
MedPro, except to the extent due to the negligence or willful misconduct of GBO.
 
7 | Page

--------------------------------------------------------------------------------


 
7.3             Indemnification by GBO.  GBO shall indemnify and save harmless
MedPro, its officers, directors, shareholders, employees, agents, affiliates,
and representatives, with respect to any damages they may incur, including
reasonable legal fees, as a result of any breach of this Agreement by GBO or any
liabilities or claims described in Section 7.1 hereof, except to the extent due
to the negligence or willful misconduct of MedPro.
 
7.4              Dispute Resolution.
 
(a)          In the event of any controversy or claim arising out of or relating
to this contract, or the breach thereof, the parties hereto shall consult and
negotiate with each other and, recognizing their mutual interests, attempt to
reach a solution satisfactory to both parties.  Except with respect to the
provisions of Article 8 Confidentiality, if the parties do not reach settlement
within a period of 60 days, then, upon notice by any party to the other, any
unresolved controversy or claim shall be settled by arbitration administered by
the International Centre for Dispute Resolution in accordance with its
International Arbitration Rules.  Any controversy or claim submitted to
arbitration will be resolved by a three-person panel.  The place of arbitration
will be London, UK, or an alternate location mutually acceptable to the
parties.  The language of the arbitration will be English.  The arbitrability of
any controversy or claim arising out of or relating to this contract shall
likewise be determined in such arbitration.  The arbitral award will be final
and binding upon the parties, and judgment on the award may be entered in any
court of competent jurisdiction.
 
(b)          Within 30 days after the commencement of arbitration, each party
shall appoint a person to serve as an arbitrator. The parties shall then appoint
the presiding arbitrator within 20 days after selection of the party appointees.
If any arbitrators are not selected within these time periods, the International
Centre for Dispute Resolution shall, at the written request of any party,
complete the appointments that have not been made.
 
(c)          Limits on Time and Information Exchange.  It is the intent of the
Parties that, barring extraordinary circumstances, arbitration proceedings will
be concluded within 120 days from the date the arbitrator(s) are appointed. The
arbitral tribunal may extend this time limit in the interests of justice.
Failure to adhere to this time limit shall not constitute a basis for
challenging the award.  Consistent with the expedited nature of arbitration,
pre-hearing information exchange shall be limited to the reasonable production
of relevant, non-privileged documents explicitly referred to by a party for the
purpose of supporting relevant facts presented in its case, carried out
expeditiously.
 


(d)          Confidentiality of Dispute Resolution.  Except as may be required
by law, neither a party nor its representatives may disclose the existence,
content, or results of any negotiation or arbitration hereunder without the
prior written consent of both parties.
 


ARTICLE 8 -CONFIDENTIALITY
 
8.1              Confidential Information.  MedPro and GBO acknowledge that in
the course of performing their duties hereunder, they will be necessarily
gaining access to each other’s secret and proprietary information, including,
without limitation the existence and terms of this Agreement (the “Confidential
Information”).
 
8 | Page

--------------------------------------------------------------------------------


 
8.2              Disclosure.  Nothing contained herein shall in any way restrict
or impair any party’s right to use, disclose or otherwise deal with any
information or data which:
 
(a)          At the time of the disclosure is generally available to the public
or thereafter becomes generally available to the public, by publication or
otherwise, through no act of the disclosing party, its employees, consultants or
advisors or of any person or entity bound by an obligation of confidentiality to
the non-disclosing party;
 
(b)          The disclosing party can show was in its possession prior to the
time of the disclosure to it and was not acquired from the non-disclosing party
or any other source which is bound by an obligation of confidentiality to the
non-disclosing party;
 
(c)          The disclosing party can show was received by it as a matter of
lawful right after the time of disclosure from a third party who did not acquire
it from the non-disclosing party under an obligation of confidence and that
without breach of any obligation, the disclosing party is free to disclose it to
others; or
 
(d)          Is required to be disclosed pursuant to court order, federal,
state, or foreign government regulation or requirement of a federal, state, or
foreign governmental authority.
 
8.3              Nondisclosure.  Both MedPro and GBO shall maintain in
confidence any Confidential Information which is disclosed directly or
indirectly to it by the other party, and shall not make any use of such
Confidential Information other than performing services hereunder or disclose
such information to any third party without the other party’s express prior
written consent.  MedPro will notify GBO and submit to GBO articles any
informational releases that it is aware of or responsible for that reference the
Products and GBO.  This notification shall be sent to GBO three (3) days prior
to public release for GBO comment.  MedPro shall endeavor to eliminate any
information that GBO believes will be commercially or competitively have a
negative market impact.  MedPro’s and GBO’s obligations under this Article 8
shall survive for a period of twenty-four (24) months following the end of the
Term, whether by expiration or termination.
 
8.4             Disclosure to Governmental Authorities.  Nothing contained
herein shall in any way restrict or impair any party’s ability to disclose
Confidential Information to any federal, state, or foreign governmental
authority, if it is required to do so; provided, however, that:  (a) the party
that is required to disclose the Confidential Information shall provide the
other party with prior written notice of any such required disclosure,
sufficient to allow the other party to petition the governmental authority,
prior to such disclosure, for confidential protection of the Confidential
Information; and (b) the party required to disclosure the Confidential
Information shall cooperate with the other party (as reasonably required) in
obtaining such protection from the governmental authority.
 
8.5           Injunctive Relief.  Each of MedPro and GBO acknowledges that the
other party has no adequate remedy at law and would be irreparably harmed if it
breaches or threatens to breach the provisions of this Article 8, and therefore,
both parties agree that the injured party shall be entitled to injunctive relief
to prevent any breach or threatened breach of those provisions and to specific
performance of the terms of each of such provisions in addition to any other
legal or equitable remedy it may have.
 
9 | Page

--------------------------------------------------------------------------------


 
ARTICLE 9 - MISCELLANEOUS
 
9.1             Waivers and Remedies.  The failure of one of the parties hereto
to insist in any one or more instances upon strict performance of any of the
obligations of the other party pursuant to this Agreement or to take advantage
of any of its rights hereunder shall not be construed as a waiver of the
performance of any such obligation or the relinquishment of any such rights for
the future, but the same shall continue and remain in full force and effect.
 
9.2              Construction of Terms.
 
(a)          The terms of this Agreement have been arrived at after arms-length
negotiation and, therefore, it is the intention of the parties that its terms
not be construed against either of the parties by reason of the fact that it was
the drafter thereof.
 
(b)          This Agreement shall be considered made and shall be construed
under the laws of the state of Delaware.
 
9.3              Assignment.
 
(a)          The terms, conditions and covenants of this Agreement shall be
binding upon and shall inure to the benefit of each of the parties hereto, their
heirs, personal representatives, successors or permitted assigns.  This
Agreement shall not be assigned in whole or part by GBO without the prior
written consent of MedPro, which consent may be withheld in MedPro’s sole and
absolute discretion.
 
(b)          This Agreement shall not be assigned in whole or part by MedPro
without the prior written consent of GBO, which consent may be withheld in GBO’s
sole and absolute discretion; provided, however that GBO consents to the
assignment of certain of MedPro’s rights under this Agreement for financing
purposes to a separate subsidiary owned by MedPro and to the trustee under the
indenture for any debt securities issued by the subsidiary in such financing
where all other terms and conditions of this Agreement shall continue to
be  binding upon MedPro.  The assignable rights would include the rights to
receive royalty payments under Section 2.2, indemnification payments under
Section 7.3, reports under Section 2.2(c) and other amounts payable to MedPro
under this Agreement.
 
9.4              Counterparts.  This Agreement may be executed in any number of
counterparts (including via facsimile or e-mail signatures), each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument, which shall be sufficiently
evidenced by any such original counterpart.
 
9.5              Captions and Exhibits.

(a)          The headings in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
 
(b)          The exhibits hereto are incorporated herein by reference, and shall
in all respects be deemed a part of this Agreement.
 
9.6             Amendment and Modification.  Any amendment, modification or
waiver of any provision of this Agreement, or any consent to any departure
therefrom, shall not be effective unless the same is in writing and signed by
the parties hereto. In such cases, the modification, waiver or consent is
effective only on the specific instance and for the specific purpose given.
 
10 | Page

--------------------------------------------------------------------------------


 
9.7              Entire Agreement.  This Agreement represents the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior or contemporaneous written or oral agreements,
negotiations, correspondence, undertakings and communications between such
parties representing such subject matter.
 
9.8              No Consequential Damages.  Except as prohibited by law, each
party hereto waives any right it may have to claim or recover any special,
exemplary, punitive or consequential (including business interruption), or any
damages other than, or in addition to, actual damages.
 
9.9              Survival of Certain Provisions.  Notwithstanding the expiration
or termination of this Agreement for any reason, Section 3.4, and Articles 7, 8,
and 9 hereof shall survive.
 


 


 
 
11 | Page

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers effective as of the date first above written.
 
 

 
MEDPRO SAFETY PRODUCTS, INC.
         
By:
/s/ Walter W. Weller
           
Name:
Walter W. Weller
           
Title:
President and COO
                         
GREINER BIO-ONE GMBH
         
By:
/s/ Franz Konrad
           
Name:
Franz Konrad
           
Title:
President and CEO
 



 


 


 


12 | Page

--------------------------------------------------------------------------------

